Citation Nr: 9909947	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-33 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for an anxiety 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to October 
1945.


This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied the veteran's claim of entitlement to an increased 
evaluation for an anxiety state, currently evaluated at 50 
percent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeal for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999 (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection for a nervous condition was granted in 
April 1946, and a 10 percent evaluation was assigned.  In 
October 1996, the RO received from the veteran's 
representative a claim for an increased evaluation of the 
veteran's neurosis.  The RO, in an April 1997 rating 
decision, confirmed and continued the 10 percent disability 
rating, utilizing the applicable schedular criteria currently 
in effect.  See 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9400.  The veteran appealed the above determination and was 
issued a statement of the case in September 1997.  While the 
April 1997 rating decision shows the RO appears to have 
considered only the amended criteria which became effective 
November 7, 1996, the September 1997 statement of the case 
shows that the RO considered both the previous as well as the 
amended criteria for rating mental disorders.

Pursuant to an April 1998 VA examination, the RO increased 
the veteran's disability rating to 50 percent, again 
utilizing the applicable schedular criteria currently in 
effect; however, the RO made the date of the grant of the 
increased evaluation effective October 18, 1996, prior to the 
effective date of the amended criteria.  This disability 
rating remains in effect and on appeal and is the subject of 
this remand.  See AB v. Brown, 6 Vet. App. 35 (1993).

In Rhodan v. West, No. 96-1080 (U.S. Vet. App. Dec. 1, 1998) 
regarding the revised schedule for rating mental disabilities 
effective November 7, 1996, the Court noted that for any date 
prior to November 7, 1996, the Board could not apply the 
revised mental disorder rating schedule to a claim.

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
generalized anxiety disorders, in 38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9400; see 61 Fed. Reg. 52, 695 (October 8, 
1996).  

However, in this instance, the RO received the veteran's 
claim for an increased evaluation on October 18, 1996, just 
prior to the effective date of the regulatory amendment 
referenced above.  Here, the record indicates that the RO 
evaluated the veteran's claim only under the applicable 
schedular criteria in effect November 7, 1996.  The veteran 
must also be evaluated under the applicable schedular 
criteria in effect prior to November 7, 1996.  See 38 C.F.R. 
Part 4, § 4.132, Diagnostic Code 9400 (1996); see also White 
v. Derwinski, 1 Vet. App. 519 (1991).  As such, the RO must 
consider the veteran's claim under the criteria which are to 
the veteran's advantage.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Subsequent to receipt of the claimant's appeal, the Board 
received a statement from the veteran in February 1999 
wherein he expressed interest in attending a hearing before a 
travel Member of the Board if the Board thought he would be 
best served by same.  He also stated that his request for 
another VA examination for the purpose of showing he is 
totally disabled due to PTSD had been ignored by the RO.  

The Board is of the opinion that clarification should be 
obtained by the RO as to whether the veteran desires to 
present testimony before a Member of the Board or before a 
hearing officer at the RO.

Therefore, in light of the above and pursuant to VA's duty to 
assist the veteran in the development of facts pertinent to 
his claim, the issue of entitlement to an increased 
evaluation for an anxiety disorder will not be decided 
pending a REMAND for the following actions:

1.  The RO should contact the veteran and 
advise him that he is entitled to present 
testimony before a Member of the Board 
sitting at the RO or in Washington, D.C., 
or before a hearing officer at the RO if 
it is his desire to do so.  The veteran 
should be given the opportunity to 
present testimony in the manner desired.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claim.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

3.  After the aforementioned documents 
have been obtained to the extent 
possible, the RO should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the nature and 
extent of severity of his  anxiety 
disorder.  

The claims file, separate copies of the 
previous and amended criteria for rating 
psychiatric disorders, and a copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
studies should be performed.  The 
examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by his anxiety disorder.  

If there are other psychiatric disorders 
found, in addition to his anxiety 
disorder, the examiner should specify 
which symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
If a psychiaric disorder(s) other than 
the anxiety disorder is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
the anxiety disorder, and, if not so 
related, whether the veteran's anxiety 
disorder has any effect on the severity 
of any other psychiatric disorder.  
During the course of the examination, the 
examiner should identify all of the 
symptoms or manifestations of the 
veteran's service-connected anxiety 
disorder.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from his anxiety disorder.  The examiner 
must include a definition of the 
numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  


If the historical diagnosis of the 
anxiety disorder is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  An opinion must be 
expressed as to the extent the service-
connected anxiety disorder has on the 
veteran's efforts to obtain and retain 
substantially gainful employment.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for anxiety 
disorder.  The RO should consider both 
schedular criteria for the evaluation of 
mental disorders in effect prior to and 
beginning on November 7, 1996, applying 
whichever criteria are more favorable to 
the veteran.  Karnas, 1 Vet. App. at 313; 
Rhodan v. West, No. 96-1080 (U.S. Vet. 
App. Dec. 1, 1998).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The requisite period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


